Citation Nr: 9915089	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's account of inservice stressors has been 
supported by the history and deck log extracts from the 
U.S.S. Ticonderoga.

2.  The veteran has PTSD as a result of his experiences in 
service.

3.  There is no competent evidence that any current acquired 
psychiatric disorder, other than PTSD, is related to active 
service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred as a result 
of military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).  

2.  The claim for service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

In view of the evidence of record, including the veteran's 
evidentiary assertions that must be presumed to be true for 
purposes of determining whether his claim is well grounded, 
the Board of Veterans' Appeals (Board) finds that his claim 
for service connection for PTSD is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.

Factual Background

Service medical records reveal that on entrance examination 
the veteran reported that he had not had frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  The 
psychiatric evaluation was normal.  The service medical 
records reflect no complaints or findings of any psychiatric 
disorder or emotional problems, suicidal ideation, or an 
injury from an assault.  The veteran underwent his separation 
examination in October 1966.  It was noted that there was no 
significant or interval past history.  The psychiatric 
evaluation was normal.

Service personnel records reveal that the veteran entered 
active service from the Naval Reserve.  He served on the 
U.S.S. Ticonderoga (CVA-14), an aircraft carrier, from May 
1965 to October 1966.  In March 1965, he advanced to seaman 
apprentice and his primary classification code was GMG 
(gunner's mate, guns) 0850, which were his rate and primary 
code for the remainder of his active service.  On October 12, 
1966, the veteran was discharged from active service.  His DD 
214 reveals that he received the Vietnam Service Medal and 
the National Defense Service Medal.  He was still a seaman 
apprentice (E-2) at discharge.  

In October 1992, the veteran reported during a phone intake 
assessment at a Vet Center that he was involved with naval 
bombing.  The assessment was sub-diagnostic PTSD and 
situational depression.  He was referred to a private social 
worker, a Ms. G., for evaluation.

On December 13, 1992, the veteran was initially evaluated by 
the social worker, Ms. G., Licensed Clinical Social Worker 
(LCSW).  He indicated that he had had a nervous breakdown in 
Vietnam.  His psychosocial history revealed that he was born 
and grew up in Iran and later immigrated to the United States 
when in he was 16.  He subsequently joined the Navy and did 
not have any real problems during basic training.  The 
veteran reported that his primary task on the U.S.S. 
Ticonderoga was assembling bombs.  He talked about the 
pressure of having to work for 20 hours at a time.  He 
indicated that he also worked as a deck hand on the ship and 
that his work included cleaning and painting.  He claimed 
that he had a nervous breakdown during service due to the 
many work hours and the prejudice of his peers.  
Specifically, the veteran reported that his shipmates made 
fun of his accent and he felt he had to put up with their 
actions or they would have beaten him up.  He claimed that he 
tried to jump overboard one time, but that his peers 
prevented him from doing it.  He indicated that he had 
reported these events to a hospital corpsman.  He reported 
that he had many memories of being on the U.S.S. Ticonderoga. 

The assessment of the social worker was that the veteran's 
"referral to his nervous breakdown in Viet Nam [sic] on 
numerous occasions is indicative of another source of 
pressure."  Ms. G. noted that the veteran had a history of 
one suicide attempt during service.  The assessment further 
reflects the following: Axis I, obsessive compulsive disorder 
and social phobia; Axis II, schizoid personality disorder; 
and Axis IV, "Severe, Unemployment/Poverty." 

In a report of January 13, 1993 by Ms. G., it was noted that 
the veteran had been sharing his memories of his military 
related experiences.  He was noticeably distressed over the 
treatment that he had received from his co-workers during 
service.  In particular, the veteran talked of having been 
hit on the head with a pipe while asleep, having been laughed 
at, and having had personal items, such as pens and shoes, 
stolen.  In the assessment, Ms. G. said that, "given the 
severity of the veteran's intrusive thoughts as relevant to 
treatment by his military peers and subsequent 'nervous 
breakdown'/suicide attempt, hypervigilant behavior and sense 
of futility," it became more evident that additional 
diagnoses were present.  The assessment included the 
following: Axis I, PTSD with depressive features, obsessive 
compulsive disorder, and social phobia; Axis II, schizoid 
personality disorder; and Axis IV, severe, military related 
stress.  

In an unsigned January 13, 1993 medical record, it was noted 
that the veteran had memories of being hit on the head with a 
pipe while asleep, that he felt he was not liked by black 
bomb assemblers because he was an outsider, and that they 
threatened to fire a weapon at him and stab him if he did not 
do all the work.  He said that the group of co-workers beat 
him up in the Philippines because they did not want a "camel 
rider" in the bar. 

The veteran underwent a VA psychiatric evaluation in January 
1993.  He reported that during service soldiers hated him 
because he was a foreigner.  The veteran said the "people I 
was working with did not like me because of my accent."  He 
also made statements like "I was mistreated, I worked 20 
hours, I was beaten up, mainly by black sailors."  The 
veteran reported that sometimes they threatened to throw him 
overboard.  He indicated that during service he was hit in 
the head during the night with pipes.  He alleged that his 
money and shoes were stolen from him during service.  He said 
that he got depressed and had a nervous breakdown, which he 
described as "yelling and banging my head."  He reported 
that he was called a "camel driver."  The veteran also 
described the following incident: he was hit by a person when 
he was sleeping, he started crying, everything was stolen, 
and he was only left with his shorts and pants.  The veteran 
acknowledged that he was not exactly in contact with the war 
zone because his job was mainly assembling bombs.  He alleged 
that his memories of Vietnam "always hounds me when I watch 
TV, when I remember everything."   The veteran also revealed 
that 80 percent of the people, who he had worked with, 
reminded him of people from his military service.  The 
veteran's dreams were of bombs, fighting, and being 
threatened by other people. 

The January 1993 VA psychiatric examiner noted that the 
veteran had complaints of a distressing recollection of the 
past and that he had made statements regarding distressing 
dreams of past events.  However, the assessment of the 
examiner was that the veteran did not exactly experience 
flashbacks.  The examiner also noted that the veteran 
reported being pretty highly distressed, psychologically, 
after those events.  The veteran also tried to avoid the 
thoughts and feelings regarding the trauma, but he was unable 
to do that.  The veteran also had difficulty in 
concentration, but he did not have exaggerated startle 
response or hypervigilance.  The provisional Axis I diagnosis 
was PTSD.  The examiner suggested that the veteran undergo 
psychological testing to rule out PTSD.

The veteran was also afforded a VA general medical 
examination in January 1993.  He reported that he was 
mistreated and harassed by African-American soldiers.  The 
veteran indicated that these soldiers called him bad names 
and that they sometimes beat him up and stole his belongings.  
Another allegation of the veteran was that they tried to kill 
him or throw him into the water.  The veteran reported that 
he was assigned to long hours of duty, about 20 hours a day, 
assembling bombs.  He had had bad memories intermittently 
since service.  He had had insomnia for years, and he would 
lay awake in the middle of the night thinking about "bad 
experiences."  He also reported that he had "bad dreams" 
about "the bad experiences."  Under the psychiatric and 
personality evaluation, the examiner referred to the medical 
history given by the veteran.   The diagnosis was PTSD with 
maladjustment.

In April 1993, it was noted that the veteran had multiple 
problems and that PTSD was only one of them.  In July 1993, 
the veteran underwent a psychiatric evaluation regarding his 
claim for Social Security disability benefits.  The veteran 
reported that he developed PTSD because of considerable 
harassment and mistreatment in the Navy.  The veteran 
indicated that since his discharge he had been suffering from 
severe symptoms of anxiety, panic attacks, nightmares, and 
flashbacks.  The examiner determined that the veteran was 
suffering from a serious psychiatric and physical disorder, 
which was greatly impairing his overall psychosocial 
functioning.  The Axis I diagnoses were major depression, 
without psychosis; and PTSD.  In August 1993, the Social 
Security Administration reversed a prior determination and 
held that the veteran was disabled due to PTSD and major 
depression.

In a September 1993 statement, the veteran said that, during 
service, gangs of African-Americans and Hispanics threatened 
people.  Specifically, he reported that one gang member put a 
knife to his throat and that he felt threatened all time.  
The veteran alleged that these gang members sabotaged planes 
and that, one time in particular, they pushed a plane, with a 
pilot in it, off the elevator and into the ocean.   The 
veteran also reported that the gangs had a "murder for 
hire" ring and that an officer was murdered.  Because of 
sabotage, the captain allegedly ordered the Marines to guard 
the planes at night.  The veteran indicated that several 
crewmembers committed suicide on the ship, which he felt was 
because of the stress of their jobs and the fear of fellow 
shipmates.  He said that his experience on the U.S.S. 
Ticonderoga still haunted him and that, because of that 
experience, he had become "somewhat of a recluse with 
constant depression, and problems in socialization."

At the November 24, 1993 session with the social worker, the 
veteran continued to have sleeping problems, including 
nightmares about fighting.  He reported that he continued to 
obsess over his past traumas, including possible exposure to 
chemicals while he was assembling bombs in the military as 
well as the prejudice that he experienced in service. 

On November 1993 VA psychiatric examination, the veteran 
reported that his duties in service were the following: 
assembling bombs, loading them onto the planes, and painting 
the ship.  The veteran alleged that there was a group of 
"white racist guys" who sabotaged planes.  He said that 
this group teased him because he was Iranian and did not like 
anyone who was not "white."  He allegedly spoke to a 
corpsman because he felt that he was having a nervous 
breakdown; the corpsman told him to ignore their actions.  
The veteran said that this group tried to throw him 
overboard.  He also reported that this group sabotaged planes 
by putting holes in the tanks and that many pilots died 
because of this sabotage.  The veteran said that he had his 
second nervous breakdown when was leaving the ship in San 
Diego for the last time.  Specifically, the veteran reported 
that the group, who had been harassing him, threw his 
clothing and all of his other belongings into the water.  He 
said that, when he had his second nervous breakdown, he felt 
suicidal.  His post-service history included symptoms of 
flashbacks and intrusive thoughts about the bombs, the holes 
in the tanks, and the killings.  Specifically, he said that 
he dreamt about "those guys yelling at me and pointing their 
fingers at me."  He also has had dreams about the bombs and 
the tight space that he worked in during service.

As to his symptoms, the veteran denied any suicide attempts, 
but did admit that he had thoughts of wanting to hurt 
himself, especially when he was in Vietnam.  He also admitted 
to having recurrent, intrusive, distressing recollections of 
many events in Vietnam, particularly the way in which he was 
treated by "several white Navy veteran cohorts who were 
stationed aboard the U.S.S. Ticonderoga with him at the time 
he served in Vietnam."  He also acknowledged having 
recurring, distressing dreams.  He had a restricted range of 
affect and exhibited efforts to avoid activities or 
situations that aroused recollections of the trauma.  

The Axis I diagnoses were the following: (1) major 
depression, moderate, without psychotic features, probably 
recurrent; (2) pseudodementia secondary to depression; (3) 
PTSD, mild to moderate; (4) history of obsessive-compulsive 
disorder, per the claims file; and (5) history of social 
phobia, per the claims file.  On Axis II, the diagnoses were 
personality disorder not otherwise specified, provisional; 
and rule out schizoid personality disorder.  On Axis IV, it 
was noted that the psychosocial stressors were moderate and 
mainly financial in nature.  After noted that the veteran met 
the criteria for moderate PTSD, the examiner indicated that 
the veteran was preoccupied with the events in service.  She 
indicated that it appeared that the veteran did not have 
depression prior to his active service.  The psychiatrist 
noted that "[f]rom the history that was taken, it appears 
that the veteran was very happy and enthusiastic upon arrival 
to this country, was interactive with other people, and his 
depressive symptoms appear to have occurred after his 
entering the military."  

The veteran was afforded a VA psychological examination in 
January 1994.  He acknowledged that he did not see any 
combat.  However, the veteran felt that his current 
difficulties stemmed from his experience on board a ship 
during service.  He stated that he was treated very badly; in 
particular, racist remarks were directed at him, including 
being called "camel ass."  He was also threatened, beaten 
up, and almost thrown overboard.  Another allegation was that 
he witnessed people drilling holes in the fuel tanks of 
planes on the ship, which resulted in the deaths of several 
pilots.  He indicated that, as a result of this experience, 
he "has never been the same."  He has had nightmares for 
the past 27 years of killing people who treated him badly.  

Presently, the veteran had difficulty sleeping, felt 
depressed, and had dreams of killing people who he felt 
treated him unfairly.  The veteran reported a history of 
self-destructive gestures, including a belt around his neck, 
but he indicated that he had never attempted to kill himself.

The veteran took the MMPI-2 (Minnesota Multiphasic 
Personality Inventory), and, in the opinion of the examining 
psychologist, he appeared to have exaggerated his current 
symptoms.  In particular, most of the scales were 
significantly elevated on the profile; thus, there appeared 
to an exaggeration of his symptoms.  Despite that conclusion, 
the psychologist noted that the veteran was quite paranoid, 
guarded, and suspicious; he also experienced significant 
stress, tension, worry, and depression.  The veteran was 
clearly isolated and withdrawn.  The results from the profile 
were consistent with his clinical presentation.  On the 
combat exposure scale, the veteran acknowledged that he had 
minimal exposure to combat, which was consistent with his 
history.  On the Mississippi Scale, the veteran had a score 
of 140, which indicated that he suffered from PTSD.  The 
findings on the Mississippi Scale were consistent with the 
PTSD Sub-Scale on the MMPI-2.

The Axis I diagnostic impressions were PTSD (mild) and 
dysthymia.  On Axis II, the primary diagnosis was a 
personality disorder, not otherwise specified, with paranoid 
and avoidant features.  The psychologist noted that, although 
the veteran had mild symptoms of PTSD, much of the veteran's 
pathology appeared to be reflective of characterological 
pathology.  The examiner indicated that it was difficult to 
differentiate and tease apart the extent to which his 
military experiences have adversely affected him at the 
present time.  The psychologist noted that, since the 
veteran's active service, his functioning has been marginal 
at best.  The examiner indicated that the psychological 
testing reflected PTSD symptomatology, but that the clinical 
interview and overall test results were also indicative of a 
chronic, severe personality maladjustment.  The conclusion of 
the psychologist was that the veteran had a severe 
personality disorder and some mild symptoms of PTSD.

At an August 1994 hearing held at the RO before a hearing 
officer, the veteran testified that he thought that the 
U.S.S. Ticonderoga was 15 miles off the shore of Vietnam and 
that it was never shelled.  He said that he assembled bombs.  
In particular, he stated that he put parts on the bombs while 
others put them on the planes.  He said that there were 
atomic bombs on the carrier and that he sometimes worked 24 
hours a day and slept at his workstation.  He testified that 
he saw many planes crash in the water or hit the fantail; he 
indicated that crashes happened very often.  He said that he 
witnessed the murder of an American sailor, who was a fellow 
shipmate, in Hong Kong in 1965.  He testified that he was 
beat up and called an Iranian and a "jackass cowboy" during 
his service.  He also indicated that a group threw his seabag 
into the water on his last day of service.  The veteran added 
that a man named S.M. apparently found three persons who had 
relevant information regarding the conditions on the U.S.S. 
Ticonderoga at the time that the veteran was on that ship, 
but none of these people would provide a statement.  
Transcript (Tr.)

In April 1996, the Board remanded this claim to attempt to 
corroborate the veteran's stressors.

In a June 1996 statement that was a response to a request 
from the RO about stressor information, the veteran said, "I 
constantly see fires, bombs, planes, sabotage, and getting 
beat up." 

In a September 1996 memorandum, it was noted that S.M. was a 
veteran's representative for Tulare County and that he was no 
longer employed in that position.  It was also noted that he 
said that he had no further evidence that might be used to 
support the veteran's claim.

In February 1998, the RO requested the Page 13 entries from 
the veteran's service personnel records.  In March 1998, the 
National Personnel Records Center (NPRC) responded by 
indicated that the record was "charged out of file and 
cannot be located."  The NPRC sent the same response again 
in August 1998.

In May 1998, the RO apparently received a report on the 
U.S.S. Ticonderoga from the Dictionary of American Naval 
Fighting Ships.  With regard to the veteran's period of 
service on the U.S.S. Ticonderoga, the report noted that the 
carrier was moved to the Hunter's Point Naval Shipyard on 
January 27, 1965 to begin a five-month overhaul.  The repairs 
were completed in June 1965, and the ship spent the summer 
operating along the coast of southern California.  On 
September 28, 1965, the U.S.S. Ticonderoga was put to sea for 
a deployment to the Orient.  The ship spent some time in the 
Hawaiian Islands for an operational readiness exercise and 
then continued on to the Far East.  On November 5, 1965, the 
carrier reached "Dixie Station" and immediately began 
combat air operations.  During the next six months, the ship 
spent a total of 116 days in air operations of the coast of 
Vietnam, dividing her time almost evenly between "Dixie" 
and "Yankee Stations," the carrier operating areas off 
South and North Vietnam, respectively.  Her air group 
delivered over 8,000 tons of ordnance in more than 10,000 
combat sorties, with a loss of 16 planes and only 5 pilots.  
After a stop at Sasebo, Japan, from April 25, 1966 to May 3, 
1966, the warship was put to sea to return to the United 
States.  On May 13, 1966, the carrier arrived at San Diego.  
Following repairs, the ship began a normal round of West 
Coast training operations on July 9, 1966.  On October 15, 
1966, the U.S.S. Ticonderoga departed San Diego, bound via 
Hawaii for the western Pacific.

In October 1998, the RO received the history and deck log 
extracts regarding the U.S.S. Ticonderoga from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  A 
declassified document called U.S.S. Ticonderoga (CVA-14) 
ACCOMPLISHMENTS 1965-66 WESTPAC CRUISE revealed that the men 
of the ship and air wing worked 18-hour days.  During the air 
operations from November 1965 to April 1965, 16 planes were 
lost while on combat missions, 4 pilots were killed in 
action, and 1 pilot was missing in action.  A command history 
of the U.S.S. Ticonderoga for Calendar Year 1966 indicated 
that the U.S.S. Ticonderoga went to Subic Bay, Philippines 
for upkeep several times during this period of operations.  
The ship was also in Hong Kong from April 4, 1966 to April 8, 
1966.  At the end of 1966, there were 136 officers and 2,012 
enlisted men on that ship.  

The deck logs revealed that, on September 1, 1965, a man fell 
overboard on the U.S.S. Ticonderoga, but was recovered.  On 
January 3, 1966, a sailor was injured when a cartridge 
exploded while he was loading a plane; he suffered 
contusions, hematoma, and powder burns to the left chest and 
rib area.  On January 4, 1966, a bomb explosive cartridge 
exploded and caused an ejector foot to be forced down.  That 
ejector foot struck a sailor in the head and caused a fatal 
skull fracture.  On January 15, 1966, the U.S.S. Ticonderoga 
participated in the search for a man who fell overboard from 
another ship and was a probable suicide victim.  On January 
31, 1966, a plane crashed into a flight deck barricade and 
burst into flames.  The pilot was not apparently injured.  On 
April 14, 1966, a plane crashed into the sea after it hit the 
flight deck on approach; the pilot was recovered by 
helicopter, and a signal officer was struck by flying debris 
from the crash.  On April 23, 1966, a sailor was attacked by 
a group of other sailors and suffered a laceration to his 
forehead.  There were also other numerous incidents of 
injuries involving the loading of bombs and the taking off 
and landing of planes.

Legal Criteria

In order to establish service connection for the claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the inservice aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his inservice experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Under Cohen v. Brown, 10 Vet. App. 328 (1997), the three 
requisite elements for eligibility for service connection for 
PTSD are the following:  (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed 
inservice stressor); (2) supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Under West v. 
Brown, 7 Vet. App. 70 (1994), the sufficiency of a stressor 
is a medical determination and therefore, adjudicators may 
not render a determination on that point in the absence of 
independent medical evidence.  Under 38 C.F.R. § 3.304(f) 
(1998), if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Where the stressor 
in question is not related to combat or there is no service 
department evidence of combat, the veteran's lay testimony is 
not sufficient to establish the occurrence of the stressor 
and the stressor must be corroborated by credible supporting 
evidence.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Analysis of Entitlement to Service Connection for PTSD

In this case, there is a clear diagnosis of PTSD; PTSD was 
diagnosed on several VA and Social Security Administration 
examinations.  There is also medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
inservice stressors.  In January 1993, the assessment of a 
social worker was the following: Axis I, PTSD, with 
depressive features; Axis IV, severe, military related 
stress.  On the January 1993 VA general medical examination 
and psychiatric examination, the diagnoses of PTSD were made 
after the veteran reported his inservice stressors.  On the 
November 1993 VA psychiatric examination, the psychiatrist, 
after indicating that the veteran met the criteria for 
moderate PTSD, noted that the veteran was preoccupied with 
events in service.  On a January 1994 VA psychological 
examination, the psychologist intimated that the veteran's 
PTSD was due to his inservice stressors.  

Thus, the issue is whether the veteran engaged in combat or 
has credible supporting evidence that the claimed inservice 
stressors actually occurred.  While the veteran did receive 
the Vietnam Service Medal, this decoration, in and of itself, 
does not show the veteran participated in combat with the 
enemy.  In addition, his DD Form 214 contains no reference to 
any combat citations, such as the Purple Heart Medal, the 
Navy Cross, the Combat Action Ribbon, or other similar combat 
citations.  The veteran's specialty number and title do not 
support the veteran's contention that he was involved in 
combat with the enemy.  While the veteran was on the U.S.S. 
Ticonderoga off the shore of the Republic of Vietnam during a 
combat operation, there is no indication that he was ever 
actually physically on land in the Republic of Vietnam.  
Moreover, by the veteran's own admission, the U.S.S. 
Ticonderoga was never attacked.  According, there is not 
satisfactory evidence that the veteran engaged in combat with 
the enemy.  

Nonetheless, at least some of the veteran's claimed stressors 
are supported by corroborating evidence.  In essence, the 
medical evidence reveals that the various aspects of the duty 
aboard the U.S.S. Ticonderoga combined to cause the veteran's 
PTSD.  The ship's log reveals that there were numerous 
incidents during the veteran's period of service on that 
ship, which were consistent with what the veteran has 
asserted.  For example, there were two plane crashes.  Also, 
a sailor was attacked, and a man fell overboard.  In 
addition, there were numerous injuries involving the loading 
of bombs and the taking off and landing of planes.  A sailor 
even died because of the explosion of a bomb explosive 
cartridge.  Although the veteran was not linked specifically 
to these incidents, the ship's log provides, for example, 
corroborating evidence of the inservice stressor of 
witnessing plane crashes.  The numerous accidents involving 
the loading of bombs provide credible supporting evidence of 
the veteran's inservice stressor of the hazards of assembling 
bombs.  The ship's log also confirms that there was at least 
one reported assault on a sailor on the U.S.S. Ticonderoga.  
Therefore, there is corroborating evidence of the inservice 
stressor of being attacked by a gang of sailors.  In short, 
at a minimum, the activities on the U.S.S. Ticonderoga during 
the veteran's period of service on that ship were not 
inconsistent with his contentions.  With application of the 
benefit of the doubt, the preponderance of the evidence is 
not against a finding that there is credible supporting 
evidence that the veteran's claimed inservice stressors 
actually occurred.  Accordingly, service connection for PTSD 
is warranted.

Analysis of Entitlement to Service Connection 
for an Acquired Psychiatric Disorder, other than PTSD

The veteran has a current psychiatric disorder, other than 
PTSD.  However, there is no competent evidence that he had a 
chronic psychiatric disorder, other than PTSD, in service.  
Although the veteran reported that he had two nervous 
breakdowns during service, there were no inservice complaints 
or diagnoses of a psychiatric disorder.  Also, the 
psychiatric evaluation was normal on the separation 
examination.  In addition, the veteran's reporting about his 
symptoms in service is not competent evidence of a chronic 
psychiatric disorder in service.  See Savage, 10 Vet. App. at 
495.

Although the veteran alleges that he has had continuity of 
symptomatology since active service, there is no competent 
evidence that relates his current psychiatric disorder, other 
than PTSD, to active service or to his reported continued 
symptomatology.  See Id. at 498.  While obsessive compulsive 
disorder, social phobia, and dysthymia were all diagnosed, 
there is no competent evidence that any of these disorders 
are related to active service.  Although the social worker in 
December 1993 indicated that the veteran's referral to his 
nervous breakdowns in service was "indicative of another 
source of pressure,"  the social worker did not specifically 
relate a current psychiatric disorder to the events in 
service.  With regard to the diagnoses of major depression 
and secondary pseudodementia by the November 1993 VA 
psychiatric examiner, the psychiatrist noted that "[f]rom 
the history that was taken ... his depressive symptoms appear 
to have occurred after his entering the military."  That 
notation is simply a recording of information given by a lay 
person and is not competent medical evidence for purposes of 
well grounding this claim.  See LeShore, 8 Vet. App. at 409.  
The Board notes that the veteran repeatedly said that his 
current psychiatric disorders are related to his active 
service. While he is competent to report any symptoms, his 
assertion is not competent evidence of medical causation.  
See Espiritu, 2 Vet. App. at 494-95.


ORDER

Service connection for post-traumatic stress disorder is 
granted.

Service connection for an acquired psychiatric disorder, 
other than post-traumatic stress disorder, is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

